DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Amendment
Applicant’s amendment dated July 7, 2022 in which claims 1, 6, 7, 19, and 21-22 were amended, and claims 23-24 were added, has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 18, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaji (U.S. Pub. 2016/0013445) and Karcher (NPL: “Electronic Structure of Hydrogenated and Unhydrogenated Amorphous SiNx (0≤x≤1.6): A Photoemission Study”). 

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaji (U.S. Pub. 2016/0013445) and Karcher (NPL: “Electronic Structure of Hydrogenated and Unhydrogenated Amorphous SiNx (0≤x≤1.6): A Photoemission Study”), as applied above, and further in view of Jeong (U.S. Pub. 2005/0269946)

Regarding claim 1, Isaji [Figs.1-16] and Karcher disclose a semiconductor device, comprising:
a semiconductor element [120]; and
a protective film [241] disposed above the semiconductor element and containing silicon atoms and nitrogen atoms,
wherein the protective film includes a low-density region [The low-density region appears to be an inherent property of the protective film as a result of the CVD deposition process over the uneven surface above the semiconductor elements, as discussed in Paras.30,33-35 of the Specification. Since the protective film disclosed by Isaji [Fig.16] is of the same material and deposited by the same CVD process over an uneven surface as discussed in the Invention, it appears readily apparent that the protective film of Isaji inherently comprises the low-density region], and
wherein an average number of nitrogen atoms bonded to one silicon atom in the protective film is 1.35 or less [Isaji and Karcher].
Both Isaji and Karcher disclose the variation of the concentration of nitrogen to silicon in a SiN film having impacts on the physical qualities of the SiN film.  Protective film comprising silicon and nitrogen is well-known and obvious in semiconductor manufacturing, and is well within the general knowledge of one of ordinary skill in the art to provide the desired composition of the SiN film to provide the required film quality for the desired application.  It would have been obvious to combine the teachings of Isaji and Karcher to provide the claimed SiN film composition.  The ordinary artisan would have been motivated to combine Isaji and Karcher in the manner set forth above for at least the purpose of optimization and routine experimentation.  The claimed ranges are merely optimizations, and as such are not patentable over the prior art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, it would have been obvious to use the claimed nitrogen to silicon concentration in the SiN film, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 2-15 and 18-24, Isaji and Karcher disclose
wherein the average number of nitrogen atoms bonded to one silicon atom in the protective film is greater than or equal to 1.05;

wherein the average number of nitrogen atoms bonded to one silicon atom in the protective film is greater than or equal to 1.25;

wherein a center of gravity of binding energy of a Si2p spectrum in X-ray photoelectron spectroscopy of the protective film is from 100.2eV to 100.6eV [Resulting physical characteristic of protective film];

wherein, in the protective film, an amount obtained by dividing an average number of nitrogen atoms bonded to one silicon atom by a composition ratio of nitrogen atoms to silicon atoms is from 1.2 to 1.55;

a semiconductor device, comprising:
a semiconductor element; and
a protective film disposed above the semiconductor element and containing silicon atoms and nitrogen atoms,
wherein the protective film includes a low-density region, and
wherein a center of gravity of binding energy of a Si2p spectrum in X-ray photoelectron spectroscopy of the protective film is from 100.2eV to 100.6eV [Discussed above];

a semiconductor device, comprising:
a semiconductor element; and
a protective film disposed above the semiconductor element and containing silicon atoms and nitrogen atoms,
wherein the protective film includes a low-density region, and
wherein, in the protective film, an amount obtained by dividing an average number of nitrogen atoms bonded to one silicon atom by a composition ratio of nitrogen atoms to silicon atoms is from 1.2 to 1.55 [Discussed above];

wherein a lower surface of the protective film has an unevenness [Appears to be an obvious characteristic of the film material and the forming process];

wherein the semiconductor element is an organic light emitting element [120] having a first electrode, a second electrode, and an organic compound film disposed between the first electrode and the second electrode [Fig.16];

 a display device, comprising:
the semiconductor device according to claim 10; and
a driving circuit configured [10] to drive the organic light emitting element of the semiconductor device [Fig.16];

a photoelectric conversion device, comprising:
a photoelectric conversion element configured to convert light into an electric signal; and
a display unit for displaying an image based on the electric signal obtained by the photoelectric conversion element,
wherein the display unit includes the semiconductor device according to claim 10 [Obvious application of the disclosed light emitting element];

an electronic device, comprising:
a display unit that includes the semiconductor device according to claim 10;
a housing in which the display unit is provided; and
a communication unit provided in the housing and configured to communicate with an external device [Obvious application of the disclosed light emitting element];

an illumination device comprising:
a light source that includes the semiconductor device according to claim 10; and
a light diffusion unit or an optical film configured to transmit light emitted from the light source [Obvious application of the disclosed light emitting element];

a mobile object, comprising:
a lighting appliance that includes the semiconductor device according to claim 10; and
a body in which the lighting appliance is provided [Obvious application of the disclosed light emitting element];

wherein the center of gravity of binding energy of the Si2p spectrum in X-ray photoelectron spectroscopy of the protective film is from 100.2eV to 100.41eV [Resulting physical characteristic of protective film];

wherein the amount obtained by dividing the average number of nitrogen atoms bonded to one silicon atom by the composition ratio of nitrogen atoms to silicon atoms is from 1.36 to 1.55 [Discussed above].

further comprising a plurality of first electrodes,
wherein the low-density region is overlapped, in a plan view, with a region disposed between one first electrode of the plurality of first electrodes [123] and another first electrode of the plurality of first electrodes [Isaji; Fig.16; Discussed above];

wherein the low-density region includes a pore [Isaji; Fig.16; Discussed above].

Isaji discusses the thickness of the silicon nitride having an impact on its ability as a gas barrier, but fails to explicitly disclose wherein the thickness of the protective film is from 1 µm to 3 µm.  However, Jeong [Fig.4C] discloses a semiconductor device wherein a thickness of the protective film [240,250] is 1 µm or more [Paras.45,53].  It would have been obvious to modify Isaji to provide claimed protective film thickness.  The ordinary artisan would have been motivated to modify Isaji in the manner set forth above for at least the purpose of optimization and routine experimentation.  The claimed ranges are merely optimizations, and as such are not patentable over the prior art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaji (U.S. Pub. 2016/0013445) in view of Karcher (NPL: “Electronic Structure of Hydrogenated and Unhydrogenated Amorphous SiNx (0≤x≤1.6): A Photoemission Study”), as applied above, and further in view of Lee (U.S. Pub. 2016/0118450).
Regarding claim 8, Isaji fails to explicitly disclose a second protective film comprising aluminum oxide.  However, Lee [Para.40] discloses and makes obvious, wherein the protective film is a first protective film, the semiconductor device further includes a second protective film disposed above the first protective film, and the second protective film includes aluminum oxide.  Lee discloses protective film comprises multilayer films of materials including SiN and aluminum oxide.  It would have been obvious to provide the second protective film comprising aluminum oxide, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Applicant’s additional assertions regarding the deficiency of Isaji and Karcher in disclosing the claimed limitations are not persuasive.  As provided above, Both Isaji and Karcher disclose the variation of the concentration of nitrogen to silicon in a SiN film having impacts on the physical qualities of the SiN film.  Protective film comprising silicon and nitrogen is well-known and obvious in semiconductor manufacturing, and is well within the general knowledge of one of ordinary skill in the art to provide the desired composition of the SiN film to provide the required film quality for the desired application.  Isaji [At least in Paras.6-7] discloses the SiN film quality can be optimized by affecting the concentration of nitrogen to silicon through the changing the hydrogen concentration.  Similarly, Karcher [Abstract] discloses the hydrogen content in affecting the concentration of nitrogen to silicon in a silicon nitride film, with Si3N4 being the stoichiometric formula.  Karcher [Throughout the publication] discloses the effects on the properties of the SiN with varying concentration of nitrogen to silicon.  As disclosed by Isaji and Karcher, it is known and obvious to provide the optimal SiN film with the required nitrogen to silicon concentration to provide the desired film quality.  The ordinary artisan would have been motivated to combine Isaji and Karcher in the manner set forth above for at least the purpose of optimization and routine experimentation.  The claimed ranges are merely optimizations, and as such are not patentable over the prior art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, it would have been obvious to use the claimed nitrogen to silicon concentration in the SiN film, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Overall, Applicant’s arguments are not persuasive and the claims stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822